NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      SEP 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 ANDREW G. CLARK,                                 No.   14-35622

                   Plaintiff-Appellant,           D.C. No. 6:13-cv-01546-AA

    v.
                                                  MEMORANDUM*
 WELLS FARGO BANK, NA; et al.,

                   Defendants-Appellees.

                     Appeal from the United States District Court
                              for the District of Oregon
                       Ann L. Aiken, District Judge, Presiding

                           Submitted September 13, 2016**

Before:        HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

         Andrew G. Clark appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a

claim under Federal Rule of Civil Procedure 12(b)(6), Eclectic Prop. E., LLC v.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Marcus & Millichap Co., 751 F.3d 990, 995 (9th Cir. 2014), and we affirm.

       The district court properly dismissed Clark’s Racketeer Influenced and

Corrupt Organizations Act claims because Clark failed to allege facts sufficient to

show a predicate act of racketeering activity. See 18 U.S.C. § 1961(1); Lacey v.

Maricopa Cty., 693 F.3d 896, 939 (9th Cir. 2012) (plaintiff’s “vague allegations

with no factual support that the defendants engaged in any of the requisite

predicate crimes” were insufficient to survive a motion to dismiss).

       The district court properly dismissed Clark’s 42 U.S.C. § 1983 claims

because Clark failed to allege facts sufficient to show the requisite state action.

See Johnson v. Knowles, 113 F.3d 1114, 1118-20 (9th Cir. 1997) (§ 1983 claims

failed where plaintiffs did not show the action of a private individual amounted to

state action).

       The district court properly dismissed Clark’s allegations of OSHA violations

because OSHA does not provide a private right of action. See 29 U.S.C.

§ 653(b)(4).

       The district court properly dismissed Clark’s defamation claims because the

alleged defamatory statements were either made in the context of judicial

proceedings or were published by Clark on his public websites. See Wallulis v.

                                           2                                    14-35622
Dymowski, 918 P.2d 755, 761 (Or. 1996) (a defamation claim is barred by an

absolute privilege for statements made as part of judicial proceedings or that are

consented to).

      The district court properly dismissed Clark’s negligence claim because

defendants did not have a duty to further investigate Clark’s conduct before

complaining to the police. See Brown v. Far W. Fed. Sav. & Loan Ass’n, 674

P.2d 1183, 1186-87 (Or. 1984) (public policy considerations preclude the

imposition of a duty on citizens to investigate further before reporting crime or

instigating an arrest).

      We reject as without merit Clark’s contentions that defendants committed

fraud on the court.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions are denied.

      AFFIRMED.




                                          3                                       14-35622